Citation Nr: 1235386	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Regional Office and Pension Center in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the appellant's claims for entitlement to service connection for the cause of the Veteran's death, and if so, whether benefits may be granted.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The service member was on active duty from March 1984 to July 1984.  He also had service in the Illinois Army National Guard.  He passed away in September 2003; at the time of his death, he was not in receipt of VA compensation benefits.  The appellant is the service member's widow. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

As a result of the Board's action of reopening the appellant's claim, the issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  In a December 2003 rating decision, the RO denied service connection for the cause of the service member's death and notified the appellant of the determination along with her appellate rights.  She did not, however, timely appeal the determination and that decision became final. 

2.  The evidence received since the December 2003 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's cause of death claim. 



CONCLUSIONS OF LAW

1.  The December 2003 RO decision denying entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for the cause of the Veteran's death has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant comes before the Board requesting that her claim for entitlement to service connection for the cause of her husband's death be reopened and that a decision be issued on the merits of the claim. 

I.  The Veterans Claims Assistance Act of 2000 (VCAA) -
Initial Consideration

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is reopening the claims of entitlement to service connection for the cause of the service member's death.  Assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed in this portion of the Decision.

II.  New and Material Evidence

As will be detailed below, the appellant's claim for entitlement to service connection for the cause of her husband's death has been the subject of an adverse prior final decision.  As a result, service connection may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims to reopen filed on or after August 29, 2001, as here, evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2011).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

A December 2003 rating decision denied the appellant's claim for entitlement to service connection for the cause of the service member's death.  The basis for this denial was that the Veteran's death was not related to any disability that was service-related.  The RO noted that the Veteran's death was due to end stage renal disease, and while the renal disease may have been a result of or secondary to or aggravated by another disability, during the Veteran's lifetime he was not in receipt of VA compensation benefits.  Moreover, the RO concluded that the service member's disabilities of hypertension, diabetes mellitus, end stage renal disease, and congestive heart failure were not caused by or incurred in service (or in a period of active duty for training).  As such, the RO concluded that it could not grant entitlement to service connection for the cause of the Veteran's death nor could dependency and indemnity compensation (DIC) benefits be granted.  The appellant was notified of that action but she filed to timely perfect her appeal.  Thereafter, the December 2003 rating action became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

When the RO denied service connection, it based its decision on the service member's military records, his previous requests for benefits, the appellant's request for benefits, and available private and VA medical treatment records at that time.  It also reviewed the Certificate of Death submitted by the appellant.  Since then, the appellant has submitted her own written statements and she has provided additional private medical records.  Additionally, she has submitted findings from the Army Board for Corrections of Military Records indicating that the Veteran received a medical discharge and retirement from the National Guard.  Such a conclusion by the Army suggests, per the appellant, that the Veteran may have had a disability that the Army National Guard concluded was caused by or the result of his Guard duty that might be related to a disability that resulted in her husband's death.  

The additional evidence submitted to VA since the prior final denial is new as it was not of record at the time of the December 2003 rating action.  It is not cumulative in that is possibly substantiates a previously unestablished fact - that the service member's death may have been secondary to a disability that the military service found related to service.  All of this evidence is not cumulative and has not been previously seen and reviewed in toto by the VA.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to previously unestablished facts necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue of entitlement to service connection for the cause of the Veteran's death is reopened.  


ORDER

New and material evidence has been submitted sufficient to reopen the appellant's claims for entitlement to service connection for the cause of the Veteran's death; to this extent, the benefit is granted.  


REMAND

As indicated above, the appellant has submitted documents from the Department of the Army that possibly suggest that the Veteran received a medical retirement from the Army National Guard.  Per the Record of Proceedings from the Army Board for Correction of Military Records (ABCMR), in May of 1999, the Veteran was discharged from the Army National Guard and transferred to the rolls of the United States Army Reserve - Retired.  The ABCMR report suggests that the appellant was retired for medical reasons.  The appellant has argued that the disability or disabilities for which the Veteran was medically retired from service was incurred or the result of his military service.  She further avers that the disability or disabilities for which he retired from service caused or resulted in his death in 2003.  

A review of the claims folder indicates that the Veteran's complete medical service treatment records are not of record.  While there are some records contained in the claims folder, the records that may have been promulgated when the Veteran was performing duties in the Illinois Army National Guard are missing.  Moreover, the records that may have been used to grant a medical retirement also are missing from the file.  A memorandum of record indicates that the Illinois Army National Guard has been contacted but that they did not have a copy of any of the Veteran's records.  However, if the Veteran was medical retired, his records, in all likelihood, would not have been kept with his unit.  Instead, they may have been transferred to the Army Reserve Personnel Center (ARPERCEN) or the National Personnel Records Center (NPRC) or some other state agency that would be the requisite depository of records.  Because these records are not located in the claims folder and since they may have a profound effect on whether benefits are granted to the appellant, the Board believes that the claim should be remanded to the RO/AMC so that additional searches for the records may be performed.  Such an action will ensure that the VA has met its duty to assist the appellant with her claim for benefits.  

Thus, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to her claim, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence. 

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  The RO/AMC should specifically issue a letter addressing the elements required under Hupp v. Nicholson, 21 Vet. App. 342 (2007), and should inform the appellant of the Veteran's service-connected disabilities (if any), explain the evidence and information required to substantiate her claim for benefits, an explanation of the evidence and information required to substantiate a cause of death claim, and address the arguments made by the appellant with respect to her claim.  A copy of the letter provided to the appellant should be included in the claims folder for review.  

2.  The RO/AMC is hereby put on notice that the Veteran served as an enlisted person in the Illinois Army National Guard and that he was medically retired to the Army Reserves.  As such, his official records may be located in many different locations and that any requests made should reference the Veteran's social security number, his military service number, his duty status, and the branch of service.  

The RO/AMC should attempt to verify, through official channels, the Veteran's period of service.  The National Personnel Records Center and the United States Army Reserve Personnel Center (ARPERCEN) should be contacted, if necessary, as should any other potential storage facilities noted in M21-1, Part III, 4.01.  If appropriate and necessary the RO/AMC should also contact the Army National Guard Readiness Center, NGB-ARP, 111 South George Mason Drive, Arlington, Virginia 22204-1382, along with the Army Board for Correction of Military Records, 1901 South Bell Street, Second Floor, Arlington, Virginia 22202-4508.  

With respect to the Veteran's National Guard and Reserve records, the RO/AMC should contact the Defense Finance and Accounting Service (DFAS).  The RO/AMC should address its inquiries to DFAS-CL/PMCAA and/or DFAS Cleveland, Anthony J. Celebrezze Federal Building, 1240 East 9th Street, Cleveland, Ohio 44199-2055. 

Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information: 

a.  The Veteran's period of active duty service. 
b.  The Veteran's period of inactive duty for training service, including the specific dates trained. 
c.  The dates in which the Veteran was paid for inactive duty for training service while in Illinois National Guard and the Army Reserves - Retired.  Copies of the appellant's final Leave and Earning Statements should be obtained and included in the claims folder for review. 
d.  If the Veteran performed inactive duty for training and did not receive compensation for that training, the organization should note that also.  If the Veteran did not receive compensation for his training, but did perform said training, the dates of that training should be noted. 

Additionally, copies of any and all personnel and medical records should be requested and included in the claims folder.  Of particular interest are any and all of the Veteran's annual medical examinations that are not currently of record.  Also of interest are the records that were used to process the Veteran's medical retirement from the Illinois Army National Guard.  All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder. 

If any of the above records cannot be obtained and the VA does have affirmative evidence that they do not exist, then the RO/AMC should inform the appellant of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also the RO/AMC should inform the appellant that VA will proceed to decide her appeal without these records unless she is able to submit them.  Allow an appropriate period of time within which to respond. 

3.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Following completion of the above actions, the RO/AMC should review the evidence and set forth the exact dates of active duty for training, and consider whether the Veteran was medical retired from the National Guard for a disability that may have contributed to or caused his death.  The RO/AMC should also set forth all periods of inactive duty for training.  Afterward, the RO/AMC should review the complete claims folder and it should determine whether service connection for the cause of the Veteran's death is warranted.  If any determination remains adverse to the appellant, she and her representative should be provided a supplemental statement of the case that contains any additional evidence, citations of applicable laws and regulations not previously provided, and the reasons and bases for the decision.  The appellant and her representative should be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


